Motion Granted; Affirmed and Memorandum Opinion filed April 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00747-CR

                         CELIO MELGAR, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1621569

                         MEMORANDUM OPINION

      Appellant appeals his conviction for aggravated sexual assault of a child
under fourteen. Appellant’s appointed counsel filed a brief in which he concludes
the appeal is wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. As of this date, more than 60 days have passed and no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Jewell, Zimmerer and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2